                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.1 Filed 04/15/21 Page 1 of 16




                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                 WESTERN DISTRICT OF MICHIGAN
                                                                                                      SOUTHERN DIVISION

                                                                    ALAN GRAHAM,
                                                                                                                          Case No.
                                                                                    Plaintiff,
                                                                                                                          Hon.
                                                                    v.

                                                                    PILKINGTON NORTH AMERICA, INC.,
                                                                    NIPPON SHEET GLASS CO., LTD,
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                    PILKINGTON HOLDINGS INC., and
                                                                    KOICHI HIYOSHI, an individual.

                                                                                Defendants.
                                                                    ________________________________________________/


                                                                            An action involving the same parties and arising out of the same transactions and
                                                                            occurrences was previously filed in this Court and voluntarily dismissed without
                                                                            prejudice, Graham v Pilkington et al., Case No. 1:21-cv-00241, all in accordance
                                                                                               with the Federal Rules of Civil Procedure.


                                                                                                 COMPLAINT AND JURY DEMAND

                                                                            Alan R. Graham (“Mr. Graham”) states as his Complaint against Defendants Pilkington

                                                                    North America, Inc. (“PNA”), Nippon Sheet Glass Co., Ltd (“NSG”), Pilkington Holdings Inc.

                                                                    (“PHI”) and Koichi Hiyoshi (“Hiyoshi-san”) as follows:

                                                                            1.      This case arises from Defendants PNA’s and NSG’s wrongful breach of

                                                                    Mr. Graham’s long-standing express employment agreement and all Defendants discriminatory

                                                                    action against Mr. Graham in violation of the Age Discrimination in Employment Act

                                                                    (“ADEA”), 29 U.S.C. § 621, et seq., their national origin discrimination in violation of Title VII,

                                                                    42 U.S.C. § 2000e-2(a) and violation of Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”)

                                                                    M.C.L. § 37.2701, et seq.




                                                                    000150978\0001\2149039
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.2 Filed 04/15/21 Page 2 of 16




                                                                           2.      Mr. Graham was a 21-year employee with an impeccable work history. During

                                                                    those 21 years he was promoted on numerous occasions to key management and global board

                                                                    positions, each time with additional responsibility. Without warning, in August 2019, he was

                                                                    abruptly suspended and then terminated. He was 62-years of age. His employer was a Japanese

                                                                    owned and managed entity. In one of his positions he was replaced with a significantly younger

                                                                    individual.   In another, he was replaced with a significantly younger Japanese national.
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                    Defendants terminated Mr. Graham without cause and refused to pay him the severance and

                                                                    other benefits he was owed under his employment agreement.

                                                                                              PARTIES, JURISDICTION AND VENUE

                                                                           3.      This Court has federal question subject matter jurisdiction over Mr. Graham’s

                                                                    age discrimination claims arising under ADEA pursuant to 28 17.U.S.C. § 1331 and Section 7(c) of

                                                                    the ADEA, 29 U.S.C. § 626(c).

                                                                           4.      This Court has federal question subject matter jurisdiction over Mr. Graham’s

                                                                    Title VII claims pursuant to 28 U.S.C. § 1331.

                                                                           5.      This Court has supplemental jurisdiction over Mr. Graham’s state law claims

                                                                    under 28 U.S.C. § 1367, because they arise from a common nucleus of operative facts with the

                                                                    federal claims, such that all claims form part of the same case or controversy.

                                                                           6.      Defendants are either citizens of the State of Ohio or are Japanese citizens.

                                                                    Mr. Graham is a citizen of the State of Michigan.

                                                                           7.      Mr. Graham does not share a state of citizenship with any Defendant. This Court

                                                                    has diversity jurisdiction over all defendants pursuant to 28 U.S.C. § 1332.

                                                                           8.      Mr. Graham exhausted his administrative remedies and complied with all

                                                                    statutory prerequisites to his ADEA and Title VII claims. Mr. Graham filed a charge of age



                                                                                                                     -2-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.3 Filed 04/15/21 Page 3 of 16




                                                                    discrimination and national origin discrimination on or about May 21, 2020 with the Equal

                                                                    Employment Opportunity Commission (“EEOC”). He subsequently filed an amended charge of

                                                                    discrimination specifically alleging claims against all entity defendants on October 13, 2020.

                                                                            9.         On January 29, 2021, the EEOC informed Mr. Graham that there had been a

                                                                    dismissal of his claim, as required to proceed with litigation, and that he had 90-days to proceed

                                                                    with litigation.
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                            10.        Accordingly, Mr. Graham filed suit in March 2021.

                                                                            11.        On April 9, 2021, the EEOC contacted Mr. Graham to inform him that the

                                                                    Investigator’s closure request and issuance of the Right-to-Sue letter had been “overlooked.”

                                                                    The EEOC’s issued the formal Right-To-Sue Letter on April 9, 2021.

                                                                            12.        To fully cure any pleading inaccuracy in the initial action, Mr. Graham

                                                                    voluntarily dismissed the initial action, without prejudice, on April 15, 2021, in accordance with

                                                                    the Federal Rules of Civil Procedure.

                                                                            13.        Mr. Graham now brings this action within 90 days of his receipt of the formal

                                                                    EEOC Right-To-Sue Letter, which reflects the accurate date on which he received requisite

                                                                    administrative authorization.

                                                                            14.        The United States District Court for the Western District of Michigan has

                                                                    personal jurisdiction over PNA, NSG and PHI because they do business in Michigan and in this

                                                                    District, and because some of the acts complained of and giving rise to the claims alleged

                                                                    occurred in and emanated from this District.

                                                                            15.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

                                                                    substantial part of the events giving rise to the claims occurred in this District.




                                                                                                                      -3-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.4 Filed 04/15/21 Page 4 of 16




                                                                           16.     Plaintiff Mr. Graham is an individual who, at all times relevant to this dispute,

                                                                    has resided in and worked within the State of Michigan. At the time of his termination,

                                                                    Mr. Graham was employed by and/or held positions with Defendants PNA, NSG and PHI. For

                                                                    each position, his office was in Petoskey, Michigan. He also resided in Petoskey, Michigan.

                                                                           17.     Mr. Graham is an “employee” as defined in the Michigan Elliott-Larsen Civil

                                                                    Rights Act.
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                           18.     Defendant PNA is a corporation organized and existing under the laws of the

                                                                    State of Delaware and headquartered at 811 Madison Ave, Toledo, Ohio, 43697.

                                                                           19.     PNA manufactures and markets glass and glazing products for the architectural,

                                                                    automotive and established creative technology sectors to support and contribute to NSG

                                                                    Group’s future growth. PNA is a wholly owned subsidiary of NSG.

                                                                           20.     Defendant NSG is headquartered in Tokyo, Japan. NSG is one of the world’s

                                                                    largest manufacturers of glass and glass glazing products for architectural, automotive and

                                                                    established creative technology to support NSG Group’s future growth. The products include flat

                                                                    glass for construction, building materials, automobiles, glass fiber products, and technical glass.

                                                                           21.     Upon information and belief, Defendant PHI is a corporation organized and

                                                                    existing under the laws of the State of Delaware and headquartered at 811 Madison Ave.,

                                                                    Toledo, Ohio 43697.

                                                                           22.     Defendant PHI is a member of the NSG Group of companies in the glass and

                                                                    glass products manufacturing industry, servicing customers worldwide providing products in the

                                                                    architectural, automotive and technical sectors.

                                                                           23.     Defendants NSG, PNA and PHI each meet the statutory definition of “employer”

                                                                    as defined in the Michigan Elliott-Larsen Civil Rights Act.



                                                                                                                       -4-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.5 Filed 04/15/21 Page 5 of 16




                                                                           24.     Defendant Hiyoshi-san meets the statutory definition of supervisor.

                                                                           25.     Defendant Hiyoshi-san is a resident of Japan.

                                                                           26.     Defendant Hiyoshi-san regularly communicated with Mr. Graham through in

                                                                    person meetings in Michigan and by mail, email, and phone at his office in Petoskey, Michigan.

                                                                           27.     Defendant Hiyoshi-san met with Mr. Graham and participated in his suspension

                                                                    meeting.
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                           28.     Defendant Hiyoshi-san conspired with the other Defendant to breach

                                                                    Mr. Graham’s Employment Agreement and to wrongfully terminate Mr. Graham. Mr. Graham’s

                                                                    termination took place in Michigan.

                                                                           29.     Defendant PNA owns and operates a manufacturing facility in Michigan, located

                                                                    at 2121 W. Chicago Road, Niles, Michigan.

                                                                           30.     Defendant PNA negotiated and executed the 2001 supplement to Mr. Graham’s

                                                                    employment agreement while Mr. Graham resided in Michigan.

                                                                           31.     Defendant PNA regularly communicated with Mr. Graham through in person

                                                                    meetings in Michigan and by mail, email, and phone at his office in Petoskey, Michigan.

                                                                           32.     Defendant NSG negotiated and executed the 2011 supplement to the employment

                                                                    agreement while Mr. Graham resided in Petoskey, Michigan.

                                                                           33.     Defendant NSG regularly communicated with Mr. Graham through in person

                                                                    meetings in Michigan and by mail, email, and phone at his office in Petoskey, Michigan.

                                                                           34.     Defendant PHI regularly communicated with Mr. Graham through in person

                                                                    meetings in Michigan and by mail, email, and phone at his office in Petoskey, Michigan.

                                                                           35.     Mr. Graham’s office in Petoskey, Michigan was financed by Defendants,

                                                                    including but not limited to the purchase of the installation of a satellite dish and structure to



                                                                                                                   -5-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.6 Filed 04/15/21 Page 6 of 16




                                                                    support dish, WiFi/internet service, computer, printer, telephone, express courier services, travel

                                                                    expenses and a vehicle.

                                                                           36.     Defendant NSG, PNA, PHI and Hiyoshi-san maintained an ongoing contact with

                                                                    Mr. Graham and the State of Michigan during Mr. Graham’s employment.

                                                                           37.     At all times relevant to this dispute Defendant NSG’s directors, officers,

                                                                    management and other employees (“NSG personnel”), including Hiyoshi-san, participated in
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                    meetings with Mr. Graham and PNA in Michigan, including meeting with Mr. Graham, PNA

                                                                    customers, NSG vendors, and attorneys, Pepper Hamilton, and attended numerous other

                                                                    corporate events and meetings in Michigan, as well as attended to other business matters. NSG,

                                                                    PNA and PHI management, including Hiyoshi-san, repeatedly, over the period of many years,

                                                                    met with Mr. Graham in person in Michigan, and by email and telephone to him in Michigan.

                                                                    Defendants NSG, PNA and PHI, including Hiyoshi-san, regularly communicated with

                                                                    Mr. Graham by mail, email, and phone at his home in Petoskey, Michigan.

                                                                           38.     Defendant PNA, in concert with Defendant NSG, wrongfully terminated

                                                                    Mr. Graham’s employment by letter that was mailed to Mr. Graham at his home in Petoskey,

                                                                    Michigan.

                                                                           39.     All Defendants conspired to and did breach Mr. Graham’s Employment

                                                                    Agreement via the termination letter that was sent to Mr. Graham’s home in Michigan.

                                                                                                      STATEMENT OF FACTS

                                                                           40.     In November 1998, Mr. Graham began employment with PNA who, at the time,

                                                                    was doing business as Libbey-Owens-Ford Co. His duties included working with senior group

                                                                    management and external consultants to restructure an underperforming North American

                                                                    business for a possible divestiture, merger, or combination.



                                                                                                                   -6-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.7 Filed 04/15/21 Page 7 of 16




                                                                            41.     In 2000, PNA’s legal work was outsourced to Pepper Hamilton. Mr. Graham

                                                                    worked with PNA and Group executive management to disband PNA’s internal Legal

                                                                    Department and outsource PNA’s legal work to Pepper Hamilton, a national law firm.

                                                                            42.     On April 13, 1999, the terms of Mr. Graham’s employment were memorialized in

                                                                    a written employment agreement, a copy of which is already in the possession of all Defendants.

                                                                            43.     Pursuant to his employment agreement, Mr. Graham was initially employed in
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                    the capacity of Vice President, Secretary, and General Counsel. He later became General

                                                                    Counsel of the Americas. The position was sometimes referred to by Defendants as VP General

                                                                    Counsel NA/SA. This position required him to spend the majority of his time on global projects.

                                                                            44.     Under the terms of the agreement, PNA was obligated to pay Mr. Graham a base

                                                                    salary, no less than what he was currently earning and subject to periodic increases as determined

                                                                    by the company. During the term of the agreement, as components of his total compensation,

                                                                    Mr. Graham was entitled to participate in all bonus and incentive plans, benefit plans, stock

                                                                    plans, employee life, health, accident and retirement plans, and other perquisites, all of which

                                                                    could be no less than favorable than those benefits in effect as of April 13, 1999.

                                                                            45.      The agreement was effective as of April 13, 1999 for an initial one-year term

                                                                    and, beginning on the first anniversary date, it automatically renewed on each anniversary date,

                                                                    for an additional year.

                                                                            46.     The agreement could be terminated by PNA without cause. In such an event,

                                                                    PNA is obligated to pay Mr. Graham: (i) continued payment of his then current base

                                                                    compensation and continuation of company paid benefits, including life insurance and health

                                                                    coverage for him and his dependents for a period of one year following termination; (ii) the

                                                                    amounts due to him under any benefit plans for the fiscal year in which he was terminated,



                                                                                                                    -7-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.8 Filed 04/15/21 Page 8 of 16




                                                                    prorated to the date of termination and based upon a performance rating of “competent”; and

                                                                    (iii) the target bonus payable for the calendar year in which he was terminated.

                                                                            47.     The agreement could be terminated by PNA for cause, but only if there was a

                                                                    (i) willful misfeasance or non-feasance of duty, (ii) gross negligence in the performance of

                                                                    duties, (iii) conviction of a felony be a court of competent jurisdiction, (iv) material violation of

                                                                    any of the restrictions set forth in the Employee Invention and Confidentiality Agreement, or
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                    (v) material infringement of PNA’s Standards of Business Conduct (as they existed in 1999).

                                                                            48.     Several years later, on November 12, 2001, the parties executed a supplement to

                                                                    Mr. Graham’s employment agreement. A copy is already in the possession of all Defendants.

                                                                            49.     The 2001 amendment provided for additional benefits in the event of his

                                                                    termination or in the event of PNA’s breach of the agreement, which included, but were not

                                                                    limited to, (i) salary continuation equal to 12 months of earned pay, but not less than CY01

                                                                    earned pay, (ii) STIP at target through the salary continuation period, (iii) computer and cell

                                                                    phone usage for 6 months, (iv) health insurance, life insurance and disability for 12 months,

                                                                    (v) vesting of all unvested plans, and (vi) a positive letter of recommendation. In addition,

                                                                    Mr. Graham was entitled to out-placement assistance.

                                                                            50.     On February 17, 2011, Mr. Graham’s employment agreement was again

                                                                    supplemented. Defendants PNA and NSG were parties to the agreement. Mr. Graham’s role

                                                                    was expanded to include the position of NSG Group Compliance Officer, effective March 1,

                                                                    2011. A copy is already in the possession of all Defendants. In his expanded global position, he

                                                                    reported to Defendant Hiyoshi-san, in his capacities as (i) Head of Group Legal and

                                                                    (ii) Company Secretary. Mr. Graham also reported directly to the Audit Committee.




                                                                                                                    -8-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.9 Filed 04/15/21 Page 9 of 16




                                                                           51.     The April 13, 1999 employment agreement, together with the 2001 and 2011

                                                                    supplements, comprise Mr. Graham’s employment agreement with Defendants PNA, NSG and

                                                                    PHI (hereinafter, “Employment Agreement”).

                                                                           52.     During his twenty-one (21) years of employment with NSG and PNA,

                                                                    Mr. Graham was promoted on several occasions. He held the positions of Vice President,

                                                                    Secretary, Country Manager, Group Ethics and Compliance Officer and General Counsel of the
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                    Americas, with the following responsibilities: Corporate Affairs, Strategic Planning, Government

                                                                    Relations, Regulatory (Environmental, Health and Safety), Human Resources, Communication,

                                                                    Customs and Trade, and Real Estate and Property Management, as well as special projects. As

                                                                    to PHI, Mr. Graham held the position of President, PHI. Mr. Graham also held the positions of

                                                                    Board Director, PHI, and was a member of the NSG Group Sustainability Committee and the

                                                                    NSG Group Strategic Risk Committee (under the supervision of the Management Committee).

                                                                           53.     During all times throughout his twenty-one (21) years of employment,

                                                                    Mr. Graham’s primary work location was in Michigan. Defendants were aware that Mr. Graham

                                                                    worked from Michigan.

                                                                           54.     In mid-August 2019, Defendants met with Mr. Graham and, without prior

                                                                    warning or notice, suspended his employment. Defendant Hiyoshi-san, in his individual capacity

                                                                    and representing NSG and PHI, was present at the suspension meeting. Upon information and

                                                                    belief, Defendant PNA was represented by Spencer Harris, Regional Vice President, Human

                                                                    Resources.

                                                                           55.     On August 21, 2019, Defendants wrongfully terminated Mr. Graham’s

                                                                    employment via a letter that was sent to his home in Petoskey, Michigan. Defendants did not

                                                                    have cause to terminate Mr. Graham’s employment.



                                                                                                                  -9-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.10 Filed 04/15/21 Page 10 of 16




                                                                             56.     The reasons stated in Defendants’ termination letter were pretext. Defendants

                                                                     conspired to and did terminate Mr. Graham on account of his age and national origin, in violation

                                                                     of the ADEA, Title VII and the ELCRA.

                                                                             57.     As direct and proximate result of Mr. Graham’s unlawful without cause

                                                                     termination, Mr. Graham is entitled to all of the benefits owing under the Employment

                                                                     Agreement.     Mr. Graham has and will experience emotional distress, humiliation, loss of
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     reputation and mental anguish and damages as a result.

                                                                                                            COUNT I
                                                                                                      BREACH OF CONTRACT
                                                                                                    (DEFENDANTS NSG AND PNA)

                                                                             58.     Mr. Graham repeats and re-alleges each and every allegation contained in the

                                                                     above paragraphs as if fully set forth herein.

                                                                             59.     Mr. Graham had a contract (Employment Agreement) with Defendants NSG and

                                                                     PNA.

                                                                             60.     Mr. Graham fully performed under the Employment Agreement.

                                                                             61.      Defendants NSG’s and PNA’s termination was without cause as defined in the

                                                                     Employment Agreement and Defendants are required to pay and provide Mr. Graham the

                                                                     compensation, benefits, and all other obligations owed him under the Employment Agreement.

                                                                             62.     Defendants NSG and PNA have wrongfully refused to pay Mr. Graham any of

                                                                     the compensation and other benefits owed to him under the Employment Agreement.

                                                                             63.     Defendants NSG’s and PNA’s actions were willful and/or with malice.

                                                                             64.     Defendants NSG’s and PNA’s egregious behavior has resulted in Mr. Graham’s

                                                                     humiliation, distress, mental anxiety, insulted honor, and outrage.




                                                                                                                      -10-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.11 Filed 04/15/21 Page 11 of 16




                                                                             65.     Mr. Graham’s emotional distress was a foreseeable consequence of

                                                                     Defendants’ breach.

                                                                             66.     Defendants NSG’s and PNA’s actions were voluntary and showed a

                                                                     wanton disregard for the plaintiff’s rights.

                                                                             67.     As direct and proximate result of Defendants NSG’s and PNA’s breach of

                                                                     contract, Mr. Graham has and will experience lost wages and benefits and all other rights
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     associated with his Employment Agreement; Mr. Graham has and will experience emotional

                                                                     distress, humiliation, loss of reputation and mental anguish.

                                                                             WHEREFORE, Plaintiff Alan Graham request that this Court enter a Judgment as to

                                                                     Count I in his favor and against Defendants NSG and PNA in an amount in excess of $75,000,

                                                                     along with attorneys’ fees and costs and any other relief this Court deems appropriate.

                                                                                                       COUNT II
                                                                                   VIOLATION OF ADEA – TERMINATION OF EMPLOYMENT
                                                                                            (DEFENDANTS NSG, PNA AND PHI)

                                                                             68.     Mr. Graham repeats and re-alleges each and every allegation contained in the

                                                                     above paragraphs as if fully set forth herein.

                                                                             69.     Defendants NSG, PNA, and PHI discriminated against Mr. Graham with respect

                                                                     to the terms, conditions, and privileges of employment due to their predisposition to discriminate

                                                                     based on Mr. Graham’s age.

                                                                             70.     Under the ADEA, Defendants were obligated to refrain from discriminating

                                                                     against Mr. Graham because of his age.

                                                                             71.     In violation of this statutory obligation, Defendants terminated Mr. Graham

                                                                     because of his age.




                                                                                                                      -11-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.12 Filed 04/15/21 Page 12 of 16




                                                                             72.     Defendants then filled Mr. Graham’s position with a significantly younger

                                                                     individual.

                                                                             73.     Defendants’ reason for terminating Mr. Graham was pretextual. They failed to

                                                                     allow Mr. Graham to fulfill an alleged registration requirement, despite his request to do so, yet

                                                                     they allowed his significantly younger replacement to register.

                                                                             74.     Defendants’ conduct was willful and malicious entitling Mr. Graham to
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     liquidated damages.

                                                                             75.     Mr. Graham is entitled to recover his economic losses, past and future, plus

                                                                     liquidated damages as provided for in the ADEA.

                                                                             WHEREFORE, Plaintiff Alan Graham request that this Court enter a Judgment as to

                                                                     Count II in his favor and against Defendants NSG and PNA in an amount in excess of $75,000,

                                                                     along with attorneys’ fees and costs and any other relief this Court deems appropriate.

                                                                                                       COUNT III
                                                                                   VIOLATION OF ELCRA - TERMINATION OF EMPLOYMENT
                                                                                                   (ALL DEFENDANTS)

                                                                             76.     Mr. Graham repeats and re-alleges each and every allegation contained in the

                                                                     above paragraphs as if fully set forth herein.

                                                                             77.     Defendants discriminated against Mr. Graham with respect to the terms,

                                                                     conditions, and privileges of employment due to its predisposition to discriminate based on his

                                                                     age.

                                                                             78.     Under the ELCRA, Defendants were obligated to refrain from discriminating

                                                                     against Mr. Graham because of his age.

                                                                             79.     In violation of this statutory obligation, Defendants terminated Mr. Graham

                                                                     because of his age.



                                                                                                                      -12-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.13 Filed 04/15/21 Page 13 of 16




                                                                             80.       Defendants’ alleged reasons for Mr. Graham’s termination were a pretext for age

                                                                     discrimination.

                                                                             81.       As a direct and proximate result of Defendants’ conduct, Mr. Graham has

                                                                     suffered and will continue to suffer severe damage as alleged above including emotional distress,

                                                                     humiliation, embarrassment and loss of reputation.

                                                                             WHEREFORE, Plaintiff Alan Graham request that this Court enter a Judgment as to
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                     Count III in his favor and against All Defendants in an amount in excess of $75,000, along with

                                                                     attorneys’ fees and costs and any other relief this Court deems appropriate.


                                                                                                      COUNT IV
                                                                             VIOLATION OF TITLE VII – NATIONAL ORIGIN DISCRIMINATION
                                                                                          (DEFENDANTS NSG, PNA AND PHI)

                                                                             82.       Mr. Graham repeats and re-alleges each and every allegation contained in the

                                                                     above paragraphs as if fully set forth herein.

                                                                             83.       Defendants NSG, PNA, and PHI discriminated against Mr. Graham with respect

                                                                     to the terms, conditions, and privileges of employment due to their predisposition to discriminate

                                                                     based on Mr. Graham’s national origin.

                                                                             84.       Under Title VII it is unlawful for employers to discriminate against individuals

                                                                     with respect to [their] … national origin and Defendants NSG, PNA and PHI were obligated to

                                                                     refrain from discriminating against Mr. Graham because of his national origin.

                                                                             85.       In violation of this statutory obligation, Defendants terminated Mr. Graham

                                                                     because of his national origin.

                                                                             86.       Defendants then filled Mr. Graham’s position with a Japanese national.

                                                                             87.       Defendants’ reason for terminating Mr. Graham was pretextual. They failed to

                                                                     allow Mr. Graham to fulfill an alleged registration requirement, despite his request to do so, yet


                                                                                                                      -13-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.14 Filed 04/15/21 Page 14 of 16




                                                                     they allowed his replacement to register and have permitted other lawyers, not licensed in the

                                                                     State of Ohio, to continue practicing law for the company.

                                                                             88.     Defendants’ conduct was willful and malicious entitling Mr. Graham to

                                                                     liquidated damages.

                                                                             89.     Mr. Graham is entitled to recover his economic losses, past and future, plus

                                                                     liquidated damages as provided for in the Title VII.
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                             WHEREFORE, Plaintiff Alan Graham request that this Court enter a Judgment as to

                                                                     Count IV in his favor and against Defendants NSG, PNA and PHI in an amount in excess of

                                                                     $75,000, along with attorneys’ fees and costs and any other relief this Court deems appropriate.

                                                                                                                 COUNT V
                                                                                                            CIVIL CONSPIRACY
                                                                                                            (ALL DEFENDANTS)

                                                                             90.     Mr. Graham repeats and re-alleges each and every allegation contained in the

                                                                     above paragraphs as if fully set forth herein.

                                                                             91.     Defendants were engaged in a concerted action to wrongfully terminate

                                                                     Mr. Graham. The concerted action was done to accomplish the unlawful purpose of breaching

                                                                     Mr. Graham’s Employment Agreement and violating the ELCRA, Title VII and ADEA.

                                                                             92.     Defendants are liable to Mr. Graham for all of his damages.

                                                                             WHEREFORE, Plaintiff Alan Graham request that this Court enter a Judgment as to

                                                                     Count V in his favor and against Defendants in an amount in excess of $75,000, along with

                                                                     attorneys’ fees and costs and any other relief this Court deems appropriate.

                                                                                                        REQUEST FOR RELIEF

                                                                             WHEREFORE, Mr. Graham respectfully requests that this Honorable Court enter

                                                                     judgment in his favor against all Defendants and award him economic and non-economic



                                                                                                                      -14-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.15 Filed 04/15/21 Page 15 of 16




                                                                     damages, including but not limited to compensatory damages, exemplary damages and an

                                                                     award of interest, costs, reasonable attorney fees and expert witness fees.

                                                                                                                   Respectfully submitted,

                                                                                                                   BUTZEL LONG, a professional corporation

                                                                                                                   /s/Cynthia J. Haffey
                                                                                                                   Cynthia J. Haffey (P57352)
                                                                                                                   Louis Ronayne (P81877)
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                                                                   150 West Jefferson, Suite 100
                                                                                                                   Detroit, MI 48226-4452
                                                                                                                   (313) 225-7000
                                                                                                                   haffey@butzel.com
                                                                                                                   ronayne@butzel.com
                                                                                                                   Attorneys for Plaintiff
                                                                     Dated: April 15, 2021




                                                                                                                   -15-
                                                                    Case 1:21-cv-00325-PLM-RSK ECF No. 1, PageID.16 Filed 04/15/21 Page 16 of 16




                                                                                                    JURY TRIAL DEMANDED

                                                                            Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of all

                                                                     of the claims asserted in this Complaint.

                                                                                                                   Respectfully submitted,

                                                                                                                   BUTZEL LONG, a professional corporation


                                                                                                                   /s/Cynthia J. Haffey
BUTZEL LONG, A PROFESSIONAL CORPORATION, ATTORNEYS AND COUNSELORS




                                                                                                                   Cynthia J. Haffey (P57452)
                                                                                                                   150 West Jefferson, Suite 100
                                                                                                                   Detroit, MI 48226-4452
                                                                                                                   (313) 225-7000
                                                                                                                   haffey@butzel.com
                                                                                                                   Attorneys for Plaintiff

                                                                     Dated: April 15, 2021




                                                                                                                   -16-
